DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 15, and 20, the prior art of record, specifically Premy et al. (US Patent Application Publication #2016/0057722) teaches a repeater system (See Fig. 1), comprising: a first repeater device configured to receive a first beam of radio frequency (RF) signal from a first network node 102 (Paragraph 0038); 
 	a second repeater device 104B or 104C configured to receive a second beam of RF signal from the first network node 102 (Paragraph 0038).
 	Zhang et al. (US 2009/0129496) teaches wherein the first repeater device is configured to: transmit the first beam of RF signal and the second beam of RF signal to a second network node (Paragraph 0023, Zhang teaches….the one or more relay nodes 104 and 106 amplify and forward signals from the source node 102 to the destination node 108. The destination node can also be connected to other system 112 (e.g., a LAN, the Internet, or business systems).
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach select a plurality of signal parameters at the first repeater device and the second repeater device for the first beam of RF signal and the second beam of RF signal respectively, based on a plurality of measurements such that a cross- leakage 
Dependent claims 2-14 and 16-19 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132